Citation Nr: 1637813	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a left shoulder disability.

2.  Entitlement to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the New York, New York, regional office (RO) of the Department of Veterans Affairs (VA).  

The record shows that the Veteran was briefly represented in this matter by a private attorney.  The attorney submitted a letter to withdraw as the Veteran's representative in June 2014, and stated that this was done at the Veteran's request.  This was received before the receipt of the substantive appeal and before the appeal was certified to the Board.  In a July 2016 letter, the former representative informed the Board that he had received a notice of a hearing but that representation was withdrawn in May 2014 and there had not been any contact between the Veteran and the former representative since that time.  The Board finds the letters and circumstances sufficient to find that the Veteran is aware that he is unrepresented and the Board may proceed to adjudicate the appeal. 

The Veteran requested a videoconference hearing in his June 2014 substantive appeal.  In June 2016, he was notified that his hearing was scheduled for July 2016.  The Veteran did not report, and he has not requested that the hearing be rescheduled.  The Board will proceed with consideration of his appeal. 

The issue of entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The AOJ disallowed a claim of entitlement to service connection for a left shoulder disabilty in an unappealed March 2010 decision of which the Veteran and his representative were notified that same month.  

2.  The evidence considered since the March 2010 decision does not related to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a left shoulder disability. 



CONCLUSIONS OF LAW

1.  The March 2010 decision that denied entitlement to service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2015).

2.  The evidence received since March 2010 decision is not new and material.  38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Shoulder Claim

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2011.  

The Board also finds that the duty to assist has been met.  The obligation to provide the Veteran an examination is limited in claims to reopen based on new and material evidence and has not been met in this instance.  The Veteran did not appear for his scheduled hearing.  He has not identified any pertinent medical records to obtain.  The Board will proceed with consideration of the Veteran's appeal.


The Veteran contends that he has a chronic left shoulder disability as a result of injuries sustained during active service.  

The record shows that entitlement to service connection for a left shoulder disability was denied in a September 1993 rating decision.  The Veteran submitted a notice of disagreement with this decision and received a statement of the case, but he did not submit a substantive appeal.  He did not submit any new and material evidence within this appeal period.  Therefore, the September 1993 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b). 

VA again received a claim for the same disability in October 2009 and denied that claim in March 2010 on the basis that new and material evidence had not been received to reopen the previously denied claim.  The Veteran did not submit any evidence to support that 2009 claim.  The AOJ notified the Veteran and his representative of the denial and of his appellate rights and no notice of disagreement or new and material evidence was received within one year of such notification.  Therefore the March 2010 decision became final.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the September 1993 rating decision consisted of the Veteran's service treatment records and the report of a March 1993 VA examination.  Although the service treatment records showed treatment for a left shoulder injury in service, the Veteran's claim was denied on the basis that a current diagnosis of a left shoulder disability was not shown on the March 1993 VA examination.  

The only evidence received since March 2010 includes an April 2014 copy of an X-ray study conducted as part of the March 1993 VA examination, and private treatment records dating from 2012 to 2013.  

The Board finds that the additional evidence is not new and material.  The X-ray study is part of the March 1993 VA examination that was considered in the original September 1993 rating decision.  It shows an essentially normal shoulder.  As it was previously considered and fails to show a current disability, it is neither new nor material. 

The private medical records show treatment for schizophrenia.  Although these records were not considered by the September 1993 rating decision, they contain no mention of the left shoulder and are therefore not material.  

Therefore, as none of the evidence submitted is both new and material, the claim for service connection for a left shoulder disability may not be reopened. 


ORDER

New and material evidence has not been submitted to reopen the Veteran's claim for service connection for a left shoulder disability; the appeal is denied. 


REMAND

The Veteran contends that he developed schizophrenia due to active service.  He states that he was diagnosed with a mental illness prior to entering service, and that it was aggravated during service.  The Veteran also reports that he received treatment for schizophrenia shortly after discharge from service.  

The Veteran's service treatment records show that the October 1991 entrance examination was negative for a psychiatric disability.  He is therefore presumed to have been sound upon entering service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Of note, the Veteran did not disclose the presence of a psychiatric disability on the Report of Medical History he completed at that time.

His remaining service treatment records are negative for any treatment or diagnosis regarding a psychiatric disability.  He waived his right to a discharge examination.  However, the Veteran's personnel records also show that he was discharged from active duty after only seven months.  The reason for his discharge was that was unable to adjust socially and emotionally to military life, he was unable to meet the minimum standards of appearance and conduct, and he was unable to meet the minimum standards for completion of his training course.  

The August 1992 recommendation for the Veteran's discharge states that a Report of Mental Status Evaluation was enclosed.  However, a review of the service treatment records and the personnel records fails to disclose such a report.  The Board finds that given the circumstances of the Veteran's discharge as well as his statements that he was diagnosed with and treated for schizophrenia shortly after discharge, an attempt must be made to obtain this Report of Mental Status Evaluation.

Similarly, in a November 1996 letter, the Veteran contended that he had been deemed a schizophrenic and been attending the South Bronx Mental Health Hospital since discharge.  He also referred to the Lincoln Hospital.  The February 2011 VA notice letter asked the Veteran for his dates of treatment at Bronx VA Medical Center but he failed to respond, and it does not appear that any attempt to obtain these records was made.  It is also unclear whether or not the treatment referenced by the Veteran in November 1996 was from VA or from private sources.  

VA has an obligation to obtain all relevant medical records from government sources.  A request must be made to obtain any possible records from the Bronx VA Medical Center.  With permission, VA may also assist a veteran in obtaining records from private sources.  Given the importance of these records to the Veteran's claim, and given that he has a mental illness and is attempting to represent himself, the Board finds that an additional attempt to obtain any possible pertinent private records must be made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Report of Mental Status Evaluation referenced in the August 1992 letter contained in the Veteran's personnel records and associate it with the record.  Attempts to obtain these records must continue until they have been obtained or it is reasonably certain they do not exist or are unobtainable.  Then, a memorandum to that effect should be placed in the claims file.  

2.  Obtain any records pertaining to treatment of the Veteran's schizophrenia between August 1992 and November 1996 from the Bronx VA Medical Center.  Attempts to obtain these records must continue until they have been obtained or it is reasonably certain they do not exist or are unobtainable.  Then, a memorandum to that effect should be placed in the claims file.  

3.  After receiving the necessary permission from the Veteran, obtain any records pertaining to treatment of the Veteran's schizophrenia between August 1992 and November 1996 from South Bronx Mental Hospital and Lincoln Hospital.  The Veteran should be notified that he may also submit these records on his own, and that it is his responsibility to ensure that they are received by VA if he wishes to have then considered for his claim.  

4.  After conducting any additional development deemed necessary, readjudicate the claim that is the basis of this remand.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


